Citation Nr: 1447906	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to August 1977 and from November 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for entitlement to service connection for right ear hearing loss and a right knee disability.  

The Veteran was scheduled for a travel Board hearing in February 2014.  Notice was sent to his address of record in December 2013 and was not returned as undeliverable; the regularity of the mail is presumed.  The Veteran failed to appear, and no explanation has been proffered by the Veteran.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The issue of entitlement to additional compensation for a dependent spouse was raised by the Veteran in an October 2012 statement to which he attached VA Form 21-686c.  There is no indication that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not been shown to have a hearing loss disability for VA service connection purposes.


CONCLUSION OF LAW

The criteria for service connection for hearing loss, right ear, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

A predecisional letter, sent in May 2007, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify has been satisfied.  The Board also finds that VA has met its duty to assist, as service treatment and personnel records, VA treatment records, and statements from the Veteran and his former representative have been associated with the claims file.  The Veteran was also given the opportunity to present testimony at a hearing before the Board, although he did not appear for the scheduled hearing.

The Veteran has further been provided with adequate VA examination with respect to his claim for service connection for right ear hearing loss.  The July 2013 VA examiner personally examined the Veteran, noted review of the Veteran's claims file on the examination report, and provided detailed audiometric findings for the Veteran sufficient for the Board to adjudicate this matter.

The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 
II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III.  Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right ear hearing loss.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  

Here, the medical evidence does not show that the Veteran has a hearing loss disability in accordance with VA service connection regulations.  The July 2013 VA examination audiogram documented pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
RIGHT
15
10
10
20
20
30 
LEFT
5
5
0
5
5
15

The Veteran also demonstrated a 96 percent speech recognition score in the right ear and a 96 percent speech recognition score in the left ear using the Maryland CNC test.  The Veteran thus did not demonstrate hearing loss of a disabling level for VA service connection purposes.  See 38 C.F.R. § 3.385. 

The Board acknowledges the lay statements made by the Veteran that he does not seem to hear as well as he used to, and that he was exposed to the noise of field artillery while in the military.  Lay evidence may be competent and sufficient when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Veteran is competent to report his subjectively-experienced hearing difficulties.  However, because a hearing loss "disability" for VA service connection purposes is not a simple condition which can be diagnosed by a lay person, and instead requires the performance and interpretation of audiological testing necessary to establish a diagnosis of bilateral hearing loss consistent with VA regulations, the Veteran is not competent to provide such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

As the only competent evidence with regard to the Veteran's current level of hearing loss consists of the audiometric measurements from the July 2013 VA examination, there is no competent evidence of a current right ear hearing loss disability.  See 38 C.F.R. § 3.385.  Therefore, service connection is not warranted.  See 38 C.F.R. § 3.303.


ORDER

Service connection for right ear hearing loss is denied.



REMAND

Reason for remand:  To obtain relevant VA treatment records and an addendum VA medical opinion.

The most recent VA treatment record contained in the Veteran's VA claims file is a primary care outpatient note from the Gadsden Community Based Outpatient Clinic (CBOC) dated August 31, 2009.  The record includes the Veteran's report of right knee complaints, and documents a plan to obtain X-rays of the right knee and have the Veteran return to the clinic in two months.  Thus, it is highly likely that the Veteran has received VA treatment relevant to his right knee claim since August 2009, and those records remain outstanding.  VA treatment records are constructively of record and must be obtained and associated with the Veteran's VA claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014).

The Veteran was provided with a VA examination regarding his right knee in July 2013.  The examination report notes review of the claims file and examination of the Veteran.  The examiner noted that imaging studies had been performed and concluded that there were no significant diagnostic test findings.  Overall, the examiner concluded that there was no significant disorder of the right knee found at the time of the examination.  It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the file indicates that X-rays of the right knee were going to be performed in approximately October or November 2009.  Although the July 2013 VA examiner states that imaging studies had been performed, he did not indicate the date(s) of such studies, and thus did not make clear the basis for his findings.  On remand, an addendum should be sought which provides this information, and further contemplates any pertinent medical evidence added to the claims file.

Accordingly, the claim is REMANDED for the following action:
1.  Obtain any and all  records of VA treatment at the Gadsden CBOC and the Birmingham VA Medical Center from September 2009 to the present, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the Veteran's claims file to the individual who conducted the June 2014 VA examination, or if unavailable, to another appropriate VA medical professional, for clarification and an addendum medical opinion regarding the nature and etiology of the Veteran's claimed right knee disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the medical report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with providing this opinion.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the reviewer must address the following:

a.  Provide a diagnosis for any right knee disorder present at any time during the appeal period (April 2007 to present).

The examiner should specifically identify any imaging studies or medical evidence relied upon in making this determination.  

b.  For any diagnosis provided above, state whether it is at least as likely as not (50 percent or greater probability) that the disability arose during, or is otherwise related to the Veteran's military service, to include knee trauma and resultant pain documented in service treatment records from June-October 1973.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for service connection for a right knee disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


